Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-21 are allowed. 

Claim 1is directed towards a system for administering a medicine, comprising: 
an injection pen device including a dose setting mechanism to set a dose of a medicine contained in a medicine cartridge that is to be dispensed by the injection pen device, a dispensing mechanism to dispense the medicine according to the set dose, a processor, a memory including instructions executable by the processor, and a wireless transmitter, the processor of the injection pen device configured to generate dose data associated with a dispensing event of a dose of the medicine dispensed from the injection pen device and time data associated with the dispensing event, and to wirelessly transmit the dose data; 
the injection pen device in wireless communication with a mobile communication device that includes a data processing unit including a processor and memory to receive and process the dose data; and 
a sensor device configured to be coupled to a patient for determining an analyte value associated with a health condition of the patient, the sensor device in wireless communication with the mobile communication device for communicating, in real-time, the analyte value determined by the sensor device to the mobile communication device, 
wherein the mobile communication device includes a software application comprising a non-transitory computer-readable storage medium having instructions, which when executed by the processor of the data processing unit, cause the mobile communication device to determine a recommended dose of the medicine based on the analyte value communicated from the sensor device and contextual data associated with a user of the injection pen device, the contextual data including one or more of physical activity data, location data, or nutrient data corresponding to a food, wherein the software application includes: 
a data aggregator that obtains the analyte value and the contextual data, 
a dose calculator that autonomously determines, without user input, the recommended dose of the medicine based on the analyte value and the contextual data obtained by the data aggregator, and 
a user interface generator to produce a user interface on a display of the mobile communication device that persistently and dynamically displays, on the 2Application No. 16/754,555Docket No.: A00005345US02 (2865-15 PCT US) produced user interface, the recommended dose of the medicine autonomously determined by the dose calculator. 

For claim rejection under 35USC 101, the current invention recites “the processor of the injection pen device configured to generate dose data associated with a dispensing event of a dose of the medicine dispensed from the injection pen device and time data associated with the dispensing event, and to wirelessly transmit the dose data”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relates to Saint et al. (US. 2016/0012205A1) in view of Mensinger et al. (US.20100331657A1). Saint discloses for administering a medicament to a patient including an injection pen device in wireless communication with a mobile communication device. Mensinger discloses continuous measurement of an analyte in a host are provided. The system generally includes a continuous analyte sensor 
However, the combined art fails to disclose a data aggregator that obtains the analyte value and the contextual data, a dose calculator that autonomously determines, without user input, the recommended dose of the medicine based on the analyte value and the contextual data obtained by the data aggregator. 
The foreign reference WO-2016011207-A1 discloses a handheld, portable environmental control sleeve (ECS) is disclosed which is configured for controlling at least one environmental condition of a drug contained within a drug delivery or storage device (DDSD). 
However, the foreign reference does not disclose a data aggregator that obtains the analyte value and the contextual data, a dose calculator that autonomously determines, without user input, the recommended dose of the medicine based on the analyte value and the contextual data obtained by the data aggregator.

The NPL reference “Nanomaterial-based Electrochemical Sensors for the Detection of Glucose and Cholesterol” describes the development of implantable biosensors is laden with great challenges, which include longevity and inherent biocompatibility, coupled with the continuous monitoring of analytes….The optical, magnetic, and electrical properties of nanostructures may be manipulated by altering their size, shape, and composition. These attributes may facilitate improvements in biocompatibility, sensitivity and the specific attachment of biomaterials
However, the NPL reference does not disclose a data aggregator that obtains the analyte value and the contextual data, a dose calculator that autonomously determines, without user input, the recommended dose of the medicine based on the analyte value and the contextual data obtained by the data aggregator. 
Claims 2-15 are dependent of claim 1 and are allowed for the same reasons given above.    
Claims 16-26 incorporate all the limitations of claims 1-15 and are allowed for the same reasons given above.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service                                                                                                                                                                                          Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686